DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on February 09, 2022.  In virtue of this amendment:
Claim 22 is cancelled; and thus,
Claims 1-21 and 23-24 are now pending in the instant application.
Terminal Disclaimer
The terminal disclaimer filed on 2/9/2022 disclaiming the terminal portion of any patent granted on this application which has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-21 and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
A power converter configured to drive a light-emitting diode (LED) load, the power converter comprising … “c) a bleeder circuit coupled to an output terminal of said rectifier circuit, and being configured to provide a bleeder current after an output voltage generated by said rectifier circuit becomes less than an LED driving voltage and said silicon controlled dimmer is turned off, and prior to said silicon controller controlled dimmer being turned on in a next period of said AC input voltage, wherein said LED driving voltage is a voltage drop between two terminals of said LED load, wherein said bleeder current is controlled to be constant after said output voltage generated by said rectifier circuit is less than a voltage threshold and before said output voltage generated by said rectifier circuit has decreased from said voltage threshold to zero”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-12, 21 and 24 are allowed as being dependent on claim 1).
A method of controlling a power converter that drives a light- emitting diode (LED) load, the method comprising … “b) wherein said LED driving voltage is a voltage drop between two terminals of said LED load, wherein said bleeder current is controlled to be constant after said output voltage generated by said rectifier circuit is less than a voltage threshold and before said output voltage generated by said rectifier circuit has decreased from said voltage threshold to zero”, in combination with the remaining claimed limitations as claimed in independent claim 13 (claims 14-20 are allowed as being dependent on claim 13).
A power converter configured to drive a light- emitting diode (LED) load, the power converter comprising … “c) a bleeder circuit coupled to an output terminal of said rectifier circuit, and being configured to provide a bleeder current after an output voltage generated by said rectifier circuit becomes less than an LED driving voltage and said silicon controlled dimmer is turned off, and prior to said silicon controlled dimmer being turned on in a next period of said AC input voltage, wherein said LED driving voltage is a voltage drop between two terminals of said LED load, wherein said bleeder current is controlled to be variable after said output voltage generated by said rectifier circuit is less than a voltage threshold and before said output voltage generated by said rectifier circuit has decreased from said voltage threshold to zero”, in combination with the remaining claimed limitations as claimed in independent claim 23.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Lee et al. – US 2014/0368119
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        February 11, 2022